Case 1:20-cv-10471-NMG Document6 Filed 04/09/20 Page1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MICHAEL SULLIVAN,
Plaintiff,
Civil Action No.

Vv. 20-cv-10471-NMG

PRESIDENT DONALD J. TRUMP,
Defendant.

See tt tt ee ete ee

 

MEMORANDUM & ORDER
GORTON, J.

Pro se litigant Michael Sullivan, who is a Massachusetts
resident, has filed a civil complaint, a motion to amend with an
amended complaint (Docket Entry No. 4), a motion for leave to
proceed in forma pauperis (Docket Entry No. 2), and a motion for
the appointment of counsel (Docket Entry No. 5). Sullivan names
President Donald J. Trump as the sole defendant. For the
reasons below, the Court will (1) allow the motions to amend and
to proceed in forma pauperis; (2) deny the motion for counsel;
and, (3) dismiss the action.

I. Motion for Leave to Proceed in Forma Pauperis

Upon review of Sullivan’s motion for leave to proceed in

forma pauperis, the Court concludes that he is unable to pay the

filing fee. According, the motion is ALLOWED.
Case 1:20-cv-10471-NMG Document 6 Filed 04/09/20 Page 2 of 5

II. Motion to Amend

At this juncture, Sullivan may amend his complaint once
without obtaining leave of the Court. See Fed. R. Civ.
P. 15(a) (1). Accordingly, the motion to amend is allowed.
III. Review of the Amended Complaint

A summons has not issued pending the Court’s preliminary
review of the amended complaint. Federal law authorizes a
federal court to dismiss an in forma pauperis complaint sua
sponte if the claims therein are frivolous, malicious, fail to
state a claim on which relief can be granted, or seek monetary
relief against a defendant who is immune from such relief. See
28 U.S.C. § 1915(e) (2) (B). In conducting this review, the Court
liberally construes Sullivan's complaint because he is

proceeding pro se. See Haines v. Kerner, 404 U.S. 519, 520-21

 

(1972).

A. Sullivan’‘s Factual Allegations

Sullivan reports that he is an “unincorporated political
association working with National Unions in Washington DC that
forward[s] [his] emails to union members, family and friends to
every state in the country,” Amend. Compl. § 3, but that
President Trump and other federal officials have attempted to
thwart his efforts to communicate with others by email. He also
represents that he has communicated with other private and

governmental parties concerning federal matters, prompting

2
Case 1:20-cv-10471-NMG Document6 Filed 04/09/20 Page 3 of 5

President Trump to undertake certain actions to ensure that
Sullivan's complaints to the federal government are not
investigated.

For example, Sullivan alleges that an email he sent to
1,150 Farm Bureau county coordinators on January 23, 2019 “led
to Trump reopening the Government” the following day. Id. 4.
Sullivan further asserts that a complaint he left with the
United States Attorney for the District of Massachusetts on
March 8, 2017 concerning conduct of the Federal Bureau of
Investigation (“FBI”) prompted President Trump to force forty-
six United States Attorneys to resign. See id. §§ 11-12.
Sullivan states that, on March 27, 2017, he transmitted a letter
to Boston College and Harvard University law students seeking
legal assistance concerning the aforesaid complaint to the
United States Attorney’s Office and other crimes. See id. 4 13.
Sullivan believes that this letter caused President Trump to
*“run{] over to the Palm Ble]Jach fire station attempting to win
over some new friends.” Id.

Sullivan also claims that President Trump is preventing his
subordinates in the executive branch from investigating
complaints that he has submitted to the federal government. He
reports that, on December 29, 2017, he sent a copy of the letter
that he had previously sent to the law school students to the

Director of the FBI. Sullivan thinks that President Trump is

3
Case 1:20-cv-10471-NMG Document 6 Filed 04/09/20 Page 4of5

“blocking” the FBI Director “from [i]nvestigatng [his]
complaint.” Id. 7 15. The plaintiff also asserts that
President Trump is preventing federal officials from
investigating his complaints that the United States military is
using a satellite to operate an “Electromagnetic Weapon” against
him. Id. § 18.

Sullivan claims that President Trump is violating his
rights under the First and Fourth amendments. He also claims
that President Trump is in violation of 18 U.S.C. §§ 241, 242,
1510, and 42 U.S.C. §§ 1983, 1985. Sullivan seeks a declaration
that President Trump did “conspire and used his position in
Government to block the U.S. Attorney, [FBI] Director
Christopher A[.] Wary [sic] and numerous other United States
agencies from [i]nvestigating [his] civil rights[s] and criminal
complaints.” Amend. Compl. 27.

B. Discussion

Here, Sullivan has failed to state a claim upon which
relief may be granted. Insofar as Sullivan seeks to state a
claim based on 18 U.S.C. §§ 241, 242, or 1510, these statutes do
not provide a private right of action. Instead, they authorize
a federal prosecutor to criminally prosecute parties who have

allegedly violated these provisions. See Cok v. Cosentino, 876

 

F.2d 1, 2 (lst Cir. 1989) (per curiam) (“Only the United States

as a prosecutor can bring a complaint under 18 U.S.C. §§ 241-242

4
Case 1:20-cv-10471-NMG Document 6 Filed 04/09/20 Page 5of5

-"). Further, “a private citizen lacks a judicially
cognizable interest in the prosecution or nonprosecution of
another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973).

In addition, Sullivan’s claims that President Trump is
blocking investigation of his complaints raises political
questions which are non-justiciable. See Baker v. Carr, 369,
186, 217 (1962). To the extent that Sullivan is asserting
claims for damages against President Trump personally, those
claims are barred by the doctrine of presidential immunity. See

Nixon v. Fitzgerald, 457 U.S. 731, 756 (1982).

 

IIIT. Conclusion

In accordance with the foregoing, the Court hereby orders:

Ti The motion to amend is ALLOWED.

2. The motion for leave to proceed in forma pauperis is
ALLOWED.

3% The motion for appointment of counsel is DENIED.

4, This action is DISMISSED for failure to state a claim

upon which relief may be granted.

So ordered.

tax DH Pater

Nathaniel M. Gorton
United States District Judge

Dated: 4/2/20
